DETAILED ACTION
This office action is a response to a communication filed on 11/08/2021.
Claims 1 and 6-7 are currently amended.
Claims 2-3 are canceled.
Claims 1 and 4-7 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 8-11, filed 11/08/2021, applicant argues that, “Applicant submits that Huang (U.S. 2019/0387214) does not disclose: where the selected one of the plurality of panoramic moving images has the respective presumed attention direction which corresponds to the actual watching direction of the user within the full displayable range on the image display control apparatus, such that the display of the selected one of the plurality of panoramic moving images to the user causes the respective portion thereof containing the higher resolution image data to be displayed along the actual watching direction of the user.”
Examiner: Applicant's arguments filed 11/08/2021, have been fully considered but they are not persuasive. Examiner respectfully disagree. Huang teaches where the selected one of the plurality of panoramic moving images has the respective presumed attention direction which corresponds to the actual watching direction of the user within the full displayable range on the image display control apparatus because terminal select viewport#i and requests the server for acquiring a panoramic video file 360Video#i (i.e. presumptive attention direction wherein 360 degree video is a whole sky which is  
Huang also teaches such that the display of the selected one of the plurality of panoramic moving images to the user causes the respective portion thereof containing the resolution image data to be displayed along the actual watching direction of the user because When making the request to the server for acquiring the second panoramic video file or the auxiliary FOV video file of the first panoramic video file, a playback starting time point of the second panoramic video file or the auxiliary FOV video file of the first panoramic video file is carried in the request, and transmitting a panoramic video based on the FOV type supports requirements of multiple 360-degree video transmission scenarios, see Table 5, wherein the video files having different resolutions at different FoV, see ¶0123-¶0125, a request to the server for acquiring a panoramic video file 360Video#i corresponding to the playpack view angle Viewport#i, and the streaming client requests a corresponding panoramic video file 360Video#j and a playback starting time point t1 of the 360 video, wherein 360 video#i  and 360video#j are the respective portions within full displayable range, see ¶0146, and ¶0183.

Huang teaches the video files having different resolutions at different Fov, see table 5. However, Huang does not explicitly teaches the higher resolution image data of the plurality of panoramic moving images.

Kurihara discloses client terminal 100 can acquire information on the resolution or bit rate prepared for the moving image content items A and B, and when the moving image content item A having a high resolution is to be displayed on a screen, the client terminal 100 selects the moving image content item A with 1024×576 pixels, see ¶0057-¶0058, when a relatively high bit rate is allocated to moving image content having a high resolution, see ¶0080, the client terminal 100 allocates 16 to a moving image content item having a resolution of 1024×576 when the usable band of a moving image content item having a resolution of 256×144 is 1, see ¶0099.

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang’s system with the higher resolution image data of the plurality of panoramic moving images of Kurihara, in order to have high quality images and displaying more content at one time (Kurihara). 
Applicant: Applicant’s arguments, see remarks on page 10-11, filed 11/08/2021, applicant argues that, “a review of Huang (U.S. 2019/0387214) reveals that there appears to be no disclosure of the claimed plurality of first moving images or the claimed plurality of second moving images (or the detailed recitations of the relationships between them).”
Examiner: Applicant's arguments filed 11/08/2021, have been fully considered but they are not persuasive. Examiner respectfully disagree. Huang teaches plurality of first moving images or plurality of second moving images because a panoramic video based on the FOV type supports requirements of multiple 360-degree video transmission scenarios, see ¶0125, server generates N panoramic video files 360Video#i (i=1, N) (i.e. plurality of panoramic according to the numbers of the viewing angle, ¶0172.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a delivery unit configured to…, a watching direction acquisition unit configured to…, in claim 1 and a bandwidth information acquisition unit configured to… in claim 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0387214) in view if Kurihara (US 2014/0298394).

With respect to claim 1, Huang discloses an image delivery apparatus comprising: 
a delivery unit configured to deliver a plurality of panoramic moving images to an image display control apparatus (¶0172, i.e. The video source server generates N panoramic video files 360Video#i (i=1, N) according to the numbers of the viewing angle, gesture and position of the user. As shown in 
a watching direction acquisition unit configured to acquire information regarding an actual watching direction of the user within the full displayable range on the image display control apparatus (¶0172-¶0173, i.e. the video source server generates six panoramic video files 360 (i.e. full displayable range) VideoCubeFace#i (i=1, . . . , 6) in a non-uniform mapping manner based on regular hexahedral 
 wherein the delivery unit selects one of the plurality of panoramic moving images for display to the user on the image display control apparatus (¶0146, i.e. the terminal selects a playback view angle Viewport#i, and makes a request to the server for acquiring a panoramic video file 360Video#i corresponding to the playpack view angle Viewport#i) , where the selected one of the plurality of panoramic moving images has the respective presumed attention direction which corresponds to the actual watching direction of the user within the full displayable range on the image display control apparatus (¶0137, i.e. the terminal selects a playback view angle Viewport#i, and requests the server for acquiring a panoramic video file 360Video#i corresponding to the viewport Viewport#i, ¶0146, i.e. a request to the server for acquiring a panoramic video file 360Video#i corresponding to the playpack view angle Viewport#i, wherein 360 video#i is a attention direction as whole sky, ¶0172, i.e. The video source server generates N panoramic video files 360Video#i (i=1, N) according to the numbers of the viewing angle, gesture and position of the user, ¶0173, i.e. the viewing direction of the predetermined primary FOV of the panoramic video file 360VideoCubeFace#1 is (120, 30), and the field angle of the primary FOV is (240, 120)see ¶0168-¶0170), such that the display of the selected one of the plurality of panoramic moving images to the user causes the respective portion thereof containing the resolution image data to be displayed along the actual watching direction of the user (¶0123-¶0125, i.e. When making the request to the server for acquiring the second panoramic video file or the auxiliary FOV video file of the first panoramic video file, a playback starting time point of the second panoramic video file or the auxiliary FOV video file of the first panoramic video file is carried in the request, and 
the delivery unit a plurality of first moving images to the image display control apparatus (¶0172, i.e. The video source server generates N panoramic video files 360Video#i (i=1, N) according to the numbers of the viewing angle, gesture and position of the user. As shown in FIG. 7, the video source server generates six panoramic video files 360VideoCubeFace#i (i=1, . . . , 6) in a non-uniform mapping manner based on regular hexahedral projection), where each of the plurality of first moving images:
(i) is taken from the selected one of the plurality of panoramic moving images (¶0125, i.e. a panoramic video based on the FOV type supports requirements of multiple 360-degree video transmission scenarios, ¶0172-¶0173, i.e. Each panoramic video file has description information for a predetermined primary FOV, which includes a viewing direction of the primary FOV (a azimuthal angle and a pitch angle) and a field angle of the primary FOV (a horizontal field angle and a vertical field angle, and the viewing direction of the predetermined primary FOV of the panoramic video file 360VideoCubeFace#1 is (120, 30), and the field angle of the primary FOV is (240, 120), see ¶0137 ), and
(ii) includes a respective region as a fraction of, and at a respective different position within, the full displayable range, which respective region contains image data of at least a predetermined resolution (¶0089, i.e. , when the viewing angle of the user for viewing the panoramic video is changed, visual experience of an image quality in a switching process is guaranteed, thereby providing better video experience for the user as much as possible under a limited bandwidth, ¶0123-¶0125, i.e. When making the request to the server for acquiring the second panoramic video file or the auxiliary FOV 
the delivery unit delivers a plurality of second moving images to the image display control apparatus (¶0125, i.e. a panoramic video based on the FOV type supports requirements of multiple 360-degree video transmission scenarios, ¶0172-¶0173, i.e. Each panoramic video file has description information for a predetermined primary FOV, which includes a viewing direction of the primary FOV (a azimuthal angle and a pitch angle) and a field angle of the primary FOV (a horizontal field angle and a vertical field angle, and the viewing direction of the predetermined primary FOV of the panoramic video file 360VideoCubeFace#1 is (120, 30), and the field angle of the primary FOV is (240, 120), see ¶0137), where each of the plurality of second moving images:
(i) is taken from the selected one of the plurality of panoramic moving images (¶0125, i.e. a panoramic video based on the FOV type supports requirements of multiple 360-degree video transmission scenarios, ¶0172-¶0173, i.e. Each panoramic video file has description information for a predetermined primary FOV, which includes a viewing direction of the primary FOV (a azimuthal angle and a pitch angle) and a field angle of the primary FOV (a horizontal field angle and a vertical field angle, and the viewing direction of the predetermined primary FOV of the panoramic video file 360VideoCubeFace#1 is (120, 30), and the field angle of the primary FOV is (240, 120), see ¶0137), and
(ii) includes a respective region as a narrower fraction of, and at a respective different position within, the full displayable range, as compared to the plurality of first moving images, which respective region contains image data of at least the predetermined resolution (¶0089, i.e. , when the viewing angle of the user for viewing the panoramic video is changed, visual experience of an image quality in a 
the respective region of each of the plurality of first moving images is determined such that any position in the full displayable range is displayable at the at least the predetermined resolution by any of the plurality of first moving images (¶0190, i.e. the video source server pre-defines the viewing angle, gesture and position, in a spatial spherical coordinate system, of the user when the user watches the 360 video program and numbers the viewing angles from 1 to N, each of which corresponds to one viewing angle range. The video source server generates N panoramic video files 360Video#i(i=1 . . . N) according to the numbers of the viewing angle, gesture and position of the user…. Each panoramic video file has description information for a predetermined primary FOV, which includes a viewing direction of the primary FOV), and
the portion of each of the plurality of second moving images is determined such that any position in the displayable range is displayable at the resolution of the predetermined reference or higher by any of the plurality of second moving images (¶0123-¶0125, i.e. When making the request to the server for acquiring the second panoramic video file or the auxiliary FOV video file of the first panoramic video file, a playback starting time point of the second panoramic video file or the auxiliary FOV video file of the first panoramic video file is carried in the request, and transmitting a panoramic video based on the FOV type supports requirements of multiple 360-degree video transmission scenarios, see Table 5, wherein the video files having different resolutions at different FoV). 

Huang teaches the video files having different resolutions at different, see table 5. However, Huang does not explicitly teaches the higher resolution image data of the plurality of panoramic moving images.

Kurihara discloses client terminal 100 can acquire information on the resolution or bit rate prepared for the moving image content items A and B, and when the moving image content item A having a high resolution is to be displayed on a screen, the client terminal 100 selects the moving image content item A with 1024×576 pixels, see ¶0057-¶0058, when a relatively high bit rate is allocated to moving image content having a high resolution, see ¶0080, the client terminal 100 allocates 16 to a moving image content item having a resolution of 1024×576 when the usable band of a moving image content item having a resolution of 256×144 is 1, see ¶0099.

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang’s system with the higher resolution image data of the plurality of panoramic moving images of Kurihara, in order to have high quality images and displaying more content at one time (Kurihara). 

For claim 6, it is a method claim corresponding to the apparatus of claim 1. Therefore claim 6 is rejected under the same ground as claim 1. 

For claim 7, it is a non-transitory, computer readable storage medium claim corresponding to the apparatus of claim 1. Therefore claim 7 is rejected under the same ground as claim 1. 


wherein the delivery unit selects the moving image that is the delivery target based on the  information regarding the watching direction (Huang, ¶0137, i.e. the terminal selects a playback view angle Viewport#i, and requests the server for acquiring a panoramic video file 360Video#i corresponding to the viewport Viewport#i, ¶0172-¶0173, i.e. the viewing direction of the predetermined primary FOV of the panoramic video file 360VideoCubeFace#1 is (120, 30), and the field angle of the primary FOV is (240, 120), see ¶0168-¶0170).

With respect to claim 5, Huang in view of Kurihara discloses the image delivery apparatus according to claim 1, wherein at least one of the panoramic moving images has at least some of a range of whole sky as the full displayable range (Huang, ¶0190, i.e. the user when the user watches the 360 video program and numbers the viewing angles from 1 to N, each of which corresponds to one viewing angle range), and the one of the plurality of panoramic moving images that the image display control apparatus displays includes a field of view range corresponding to part of the full displayable range (Huang, ¶0170, i.e. the 360 (i.e. full displayable range) video FOV (i.e. field of view)  transmission involves video files for different viewing angles, see ¶0172).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458